The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 5 and 11-20 have been canceled by the applicant.  Claims 1-4 and 6-10 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Wang et al., US 2015/0111693 A1 teaches a vehicle includes an engine having a crankshaft, a transmission having an input, and a torque converter mechanically coupled to the input. The vehicle further includes an electric machine mechanically coupled to the torque converter, a clutch configured to mechanically couple the electric machine and crankshaft, and one or more controllers. The one or more controllers are programmed to, in response to the transmission being in a drive or reverse gear and a speed of the vehicle being less than a predetermined value in an absence of driver demand, control the electric machine to achieve a target speed to cause the torque converter to output torque such that the speed of the vehicle approaches a generally constant speed less than or equal to the predetermined value when the vehicle is on a generally flat grade.
Regarding independent claim 1, Wang taken either independently or in combination with the prior art of record fails to teach or render obvious the first mode includes in response to a determination by the control system that the electric motor can continue to provide an entirety of the predetermined wheel creep torque without assistance from the engine, continuing operation with the engine decoupled from the transmission and controlling a speed of the engine to a second engine idle speed that is lower than a first engine idle speed, where the first engine idle speed corresponds to a 
Regarding independent claim 7, Wang taken either independently or in combination with the prior art of record fails to teach or render obvious coordinating an electric motor torque and an engine torque in a first mode, a second mode or a third mode based on whether the electric motor can continue to provide the predetermined wheel creep torque, wherein the third mode includes in response to a determination by the control system that the electric motor can continue to provide at least a portion of the predetermined wheel creep torque: obtaining a first impeller speed that is based on a difference between a maximum wheel torque that can be contributed via the electric motor and the predetermined wheel creep torque, and obtaining a second impeller speed corresponding to a minimum impeller speed; and controlling the engine to a third engine idle speed that is a maximum between the first impeller speed and the second impeller speed in conjunction with the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668